


110 HR 5805 IH: Zeroing In American Energy Act of

U.S. House of Representatives
2008-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5805
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2008
			Mr. Pearce introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish a new solar energy future for America
		  through public-private partnership and energy leasing for reliable and
		  affordable energy for the American people, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Zeroing In American Energy Act of
			 2008.
		2.FindingsThe Congress makes the following
			 findings:
			(1)Establishing a
			 clean energy future requires new innovative technologies.
			(2)Solar energy
			 offers the United States tremendous domestic energy opportunities.
			(3)The Southwestern
			 United States is the Saudi Arabia of solar energy.
			(4)The publication
			 Scientific American, in its January of 2008 issue, theorized a Grand
			 Plan for Solar that suggests theoretically solar power could provide 69
			 percent of America’s electricity by 2050.
			(5)Establishing a new
			 solar energy future will require a strong public-private partnership.
			3.Developing solar
			 energy on Federal lands
			(a)In
			 generalThe Secretary of the Interior shall carry out in
			 accordance with this section a program for the leasing of Federal lands for the
			 the advancement, development, assessment, installation, and operation of
			 commercial photovoltaic and concentrating solar power energy systems.
			(b)Identification
			 of lands for leasing
				(1)Lands
			 selectionThe Secretary of the Interior, acting through the
			 Director of the Bureau of Land Management and in consultation with the
			 Secretary of Energy, shall—
					(A)identify lease
			 sites comprising a total of 6,400,000 acres of Federal lands under the
			 jurisdiction of the Bureau of Land Management in the States of Arizona,
			 California, New Mexico, Nevada, and Utah, that are suitable and feasible for
			 the installation and operation of photovoltaic and concentrating solar power
			 energy systems, subject to valid existing rights; and
					(B)incorporate solar
			 energy development into the relevant agency land use and resource management
			 plans or equivalent plans for the lands identified under subparagraph
			 (A).
					(2)Minimum and
			 maximum acreage of sitesEach individual lease site identified
			 under paragraph (1)(A) shall be a minimum of 1280 acres and shall not exceed
			 12,800 acres.
				(3)Lands released
			 for leasingThe Secretary shall release for leasing under this
			 section lease sites identified under paragraph (1), in acreages that meet the
			 following annual milestones:
					(A)By 2010, 79,012
			 acres.
					(B)By 2011, 316,049 acres.
					(C)By 2012, 711,111 acres.
					(D)By 2013, 1,300,000 acres.
					(E)By 2014, 2,000,000 acres.
					(F)By 2015, 2,800,000 acres.
					(G)By 2016, 3,700,000 acres.
					(H)By 2017, 4,650,000 acres.
					(I)By 2018, 5,800,000 acres.
					(J)By 2019, 6,400,000 acres.
					(4)Lands not
			 includedThe following Federal lands shall not be included within
			 a solar lands leasing program:
					(A)Components of the
			 National Landscape Conservation System.
					(B)Wilderness and
			 Wilderness Study Areas.
					(C)Wild and Scenic
			 Rivers.
					(D)National Scenic
			 and Historic Trails.
					(E)Monuments.
					(F)Resource Natural
			 Areas.
					(c)Competitive
			 lease sale requirements leasing procedures
				(1)NominationsThe
			 Secretary shall accept at any time nominations of land identified under
			 subsection (b) for leasing under this Act, from any qualified person.
				(2)Competitive
			 Lease Sale Required
					(A)In
			 generalExcept as otherwise specifically provided by this Act,
			 all land to be leased under this Act that is not subject to leasing under
			 subsection (3) shall be leased to the highest responsible qualified bidder, as
			 determined by the Secretary.
					(B)Annual sales
			 requiredThe Secretary shall hold a competitive lease sale under
			 this Act at least once every year for land in a State with respect to which
			 there is a nomination pending under paragraph (1) of land otherwise available
			 for leasing.
					(3)Noncompetitive
			 LeasingThe Secretary shall make available for a period of 2
			 years for noncompetitive leasing any tract for which a competitive lease sale
			 is held under paragraph (2), but for which the Secretary does not receive any
			 bids in such sale.
				(4)Pending Lease
			 ApplicationsIt shall be a
			 priority for the Secretary to ensure timely completion of administrative
			 actions and process applications for leasing of Federal lands described in
			 subsection (b)(1)(A) for installation and operation of photovoltaic and
			 concentrating solar power energy systems, that are pending on the date of
			 enactment of this subsection.
				(d)Leasing time
			 periodAny lease of lands under this section shall be effective
			 for a period of 30 years, with an option to renew once for an additional period
			 of 30 years.
			4.Royalty
			(a)Reservation of
			 Royalty
				(1)In
			 generalProduction of solar energy under a lease under this Act
			 shall be subject to a royalty described in paragraph (2), which shall be
			 assessed and collected by the Secretary of the Interior, acting through the
			 Minerals Management Service. The leaseholder shall be liable for payment of
			 such royalty.
				(2)Royalty for
			 projects under the federal solar lands leasing programThe
			 royalty under paragraph (1) shall be—
					(A)0.25 percent per
			 kw/h on energy produced undert the lease in years 1 through 5 of the
			 lease;
					(B)0.5 percent per
			 kw/h on energy produced under the lease in years 5 through 15 of the
			 lease;
					(C)1 percent per kw/h
			 on energy produced under the lease in years 15 through 30 of the lease;
			 and
					(D)1 percent per kw/h
			 on energy produced under the lease after year 30.
					(3)Revenue
			 SharingOf the amount received by the United States as royalty
			 under this subsection for a leased tract—
					(A)one-third shall be
			 paid to the State in which the lands are located; and
					(B)one-third shall be
			 paid to the county in which the lands are located.
					(b)Duties of
			 leaseholders
				(1)Payment of
			 royaltyA person who is required to make any royalty payment
			 under this section shall make such payments to the United States at such times
			 and in such manner as the Secretary may by rule prescribe.
				(2)Joint and
			 severable liabilityAny person liable for royalty payments under
			 this section who assigns any payment obligation shall remain jointly and
			 severally liable for all royalty payments due for the claim for the
			 period.
				(3)Affirmation of
			 payment responsibilityAny person paying royalties under this
			 section shall file a written instrument, together with the first royalty
			 payment, affirming that such person is responsible for making proper payments
			 for all amounts due for all time periods for which such person has a payment
			 responsibility. Such responsibility for the periods referred to in the
			 preceding sentence shall include any and all additional amounts billed by the
			 Secretary and determined to be due by final agency or judicial action.
				(4)RecordkeepingRecords
			 required by the Secretary under this section shall be maintained for 7 years
			 after release of financial assurance unless the Secretary notifies the
			 leaseholder that the Secretary has initiated an audit or investigation
			 involving such records and that such records must be maintained for a longer
			 period. In any case when an audit or investigation is underway, records shall
			 be maintained until the Secretary releases the operator of the obligation to
			 maintain such records.
				(5)AuditsThe
			 Secretary may conduct such audits of all leaseholders directly or indirectly
			 involved in the production of solar energy on lands leased under this section
			 as the Secretary considers necessary for the purposes of ensuring compliance
			 with the requirements of this section. For purposes of performing such audits,
			 the Secretary shall, at reasonable times and upon request, have access to, and
			 may copy, all books, papers, and other documents that relate to compliance with
			 any provision of this section by any person.
				(6)Provision of
			 protected informationTrade secrets, proprietary, and other
			 confidential information protected from disclosure under section 552 of title
			 5, United States Code, popularly known as the Freedom of Information Act, shall
			 be made available by the Secretary to other Federal agencies as necessary to
			 assure compliance with this Act and other Federal laws.
				(7)Underreporting
					(A)PenaltyIf
			 there is any underreporting of royalty owed on energy produced under a lease
			 for any production month by any person liable for royalty payments under this
			 section, the Secretary shall assess a penalty of not greater than 10 percent of
			 the amount of that underreporting.
					(B)Waiver or
			 reduction authorizedThe Secretary may waive or reduce a penalty
			 assessed under this paragraph if the person liable for royalty payments under
			 this section corrects the underreporting before the date such person receives
			 notice from the Secretary that an underreporting may have occurred, or before
			 90 days after the date of the enactment of this section, whichever is
			 later.
					(C)Waiver
			 requiredThe Secretary shall waive any portion of an assessment
			 under this paragraph attributable to that portion of the underreporting for
			 which the person responsible for paying the royalty demonstrates that—
						(i)such
			 person had written authorization from the Secretary to report royalty on the
			 value of the production on basis on which it was reported;
						(ii)such person had
			 substantial authority for reporting royalty on the value of the production on
			 the basis on which it was reported;
						(iii)such person
			 previously had notified the Secretary, in such manner as the Secretary may by
			 rule prescribe, of relevant reasons or facts affecting the royalty treatment of
			 specific production which led to the underreporting; or
						(iv)such person meets
			 any other exception which the Secretary may, by rule, establish.
						(D)Treatment as
			 Federal shareSubsection (b)(4) shall not apply to penalties
			 received by the United States under this paragraph.
					(E)Underreporting
			 definedFor the purposes of this subsection, the term
			 underreporting means the difference between the royalty on the
			 value of the production that should have been reported and the royalty on the
			 value of the production that was reported, if the value that should have been
			 reported is greater than the value that was reported.
					5.Programmatic
			 environmental impact statement
			(a)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, in accordance with section 102(2)(C) of the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4332(2)(C)), the Secretary of the Interior shall
			 complete a programmatic environmental impact statement for the solar leasing
			 program under section 3.
			(b)Final
			 regulationNot later than 6 months after the completion of the
			 programmatic environmental impact statement under this section, the Secretary
			 shall publish a final regulation implementing this section.
			6.StudyNot later than 2 years after the date of
			 enactment of this Act, the Secretary of the Interior shall complete a study
			 of—
			(1)Federal lands
			 available for possible consideration of leasing for a compressed air energy
			 storage system;
			(2)barriers to
			 additional access to Federal lands for transimission of energy produced under
			 leases awarded under the solar energy leasing program under this Act;
			 and
			(3)the need for
			 energy transmission corridors on public lands to address identified congestion
			 or constraints.
			
